Citation Nr: 1204182	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to recognition of a marriage between the Veteran and RNH for the payment of VA benefits.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a liver disability, to include hepatitis C.  

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of malaria.  

(The issue of entitlement to a disability evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) from December 12, 2002, to the present is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1969 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

It is noted that a separately-docketed appeal regarding the issue of entitlement to entitlement to a higher rating for service-connected posttraumatic stress disorder (PTSD) is the subject of a second remand being issued contemporaneously with the decision/remand that appears below. 

The issues of reopening a claim for entitlement to service connection for a liver disability and for entitlement to service connection for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran and RNH have not met the requirements for a "common law marriage" (i.e. an "informal marriage") under relevant State law, and for VA purposes, cannot be recognized as having a valid "marriage" for the purposes of payment of monetary benefits.  


CONCLUSION OF LAW

The criteria for recognition of a marriage between the Veteran and RNH have not been met.  38 C.F.R. §§ 3.1, 3.205 (2011); Tex. Fam. Code Ann. §§ 2.401, 2.402 (Vernon 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Specifically, the Veteran was provided information on how to substantiate and prove his marriage to RNH in a VCAA letter dispatched to him prior to the administrative decision denying her recognition as a spouse.  In this correspondence, the Veteran was informed as to what information should be provided in order to substantiate his allegation.  

Additionally, it is pertinent to note that the Veteran is represented by the Texas Veterans Commission, and that organization is presumed to have knowledge of what is necessary to substantiate the Veteran's claim.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Legal Criteria and Analysis

The Veteran has come forth and alleged that he and RNH are married via common law marriage in the States of Texas.  The Veteran is currently incarcerated in Texas, and his alleged spouse is incarcerated in South Carolina.  He asserts that RNH is legally his wife and is entitled to recognition as such for the purposes of the payment of VA benefits.  

For VA purposes, a "Spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of  38 C.F.R. § 3.1(j).  "Marriage," under this regulatory definition, means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.1(j).  In this case, the place of alleged marriage and the place where the alleged rights to benefits accrued is, purportedly, Texas.  

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  See 38 C.F.R. § 3.205(a)(1).  In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

In light of the above, the first inquiry into if a "marriage" exists between the Veteran and RNH is to determine if there is a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  The Veteran asserts this to be Texas.  

The State of Texas does provide for "common law marriage," with such an arrangement being called an "informal marriage" under State law.  Under Section 2.401(a) of the Texas Family Code, in a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that (1) a declaration of their marriage has been signed as provided by this subchapter; or (2) the man and woman agreed to be married and after the agreement they lived together in this state as husband and wife and there represented to others that they were married.  Under Section 2.401(b), if a proceeding in which a marriage is to be proved as provided by Subsection (a)(2) is not commenced before the second anniversary of the date on which the parties separated and ceased living together, it is rebuttably presumed that the parties did not enter into an agreement to be married.  Section 2.401(c) provides that a person under 18 years of age may not (1) be a party to an informal marriage; or (2) execute a declaration of informal marriage under Section 2.402.  Section 2.401(d) provides that a person may not be a party to an informal marriage or execute a declaration of an informal marriage if the person is presently married to a person who is not the other party to the informal marriage or declaration of an informal marriage, as applicable.  

Section 2.402 of the Texas family code details what is necessary for a declaration of an informal marriage to be valid under State law.  It reads,

DECLARATION AND REGISTRATION OF INFORMAL MARRIAGE.  
(a) A declaration of informal marriage must be signed on a form prescribed by the bureau of vital statistics and provided by the county clerk.  Each party to the declaration shall provide the information required in the form.
(b) The declaration form must contain: 
     (1) a heading entitled "Declaration and Registration of Informal Marriage, ___________ County, Texas";
     (2) spaces for each party's full name, including the woman's maiden surname, address, date of birth, place of birth, including city, county, and state, and social security number, if any; 
     (3) a space for indicating the type of document tendered by each party as proof of age and identity; 
     (4) printed boxes for each party to check "true" or "false" in response to the following statement:  "The other party is not related to me as: 
          (A) an ancestor or descendant, by blood or adoption; 
          (B) a brother or sister, of the whole or half blood or by adoption; 
          (C) a parent's brother or sister, of the whole or half blood or by adoption; 
          (D) a son or daughter of a brother or sister, of the whole or half blood or by adoption;
          (E) a current or former stepchild or stepparent; or
          (F) a son or daughter of a parent's brother or sister, of the whole or half blood or by adoption."; 
     (5) a printed declaration and oath reading: "I SOLEMNLY SWEAR (OR AFFIRM) THAT WE, THE UNDERSIGNED, ARE MARRIED TO EACH OTHER BY VIRTUE OF THE FOLLOWING FACTS: ON OR ABOUT (DATE) WE AGREED TO BE MARRIED, AND AFTER THAT DATE WE LIVED TOGETHER AS HUSBAND AND WIFE AND IN THIS STATE WE REPRESENTED TO OTHERS THAT WE WERE MARRIED. SINCE THE DATE OF MARRIAGE TO THE OTHER PARTY I HAVE NOT BEEN MARRIED TO ANY OTHER PERSON. THIS DECLARATION IS TRUE AND THE INFORMATION IN IT WHICH I HAVE GIVEN IS CORRECT."; 
     (6) spaces immediately below the printed declaration and oath for the parties' signatures; and 
     (7) a certificate of the county clerk that the parties made the declaration and oath and the place and date it was made.

In this regard, the Veteran's assertions are rather confusing and contradictory.  In the first instance, the Veteran alleges that he began living with RNH in July 1972 in the state of Texas, and that he held himself out to be her husband from that time forward.  The record indicates, via submissions sent in support of unrelated claims, that the Veteran was married to another woman in the period between 1972 and the present.  Specifically, 1990 and 1991 submissions to VA indicate that there was at least a believed marriage between BN and the Veteran.  There are birth certificates of children born to the Veteran in 1976 and 1978 which show the parents to be the Veteran and a spouse, and a divorce decree is of record showing that the Veteran was divorced from BN in 1998.  Further, it is apparent that the alleged spouse, RNH, was not divorced from another man until 1978.  

The Veteran has attempted to satisfy the first prong of the informal marriage requirements for the State of Texas by submitting a "sworn declaration of marriage" dated in January 2005.  In the language of this declaration, the Veteran asserts to having commenced his marriage to RNH in July 1972.  As is noted above, the Veteran was married to BN at a time between July 1972 and 1998, which has been recognized by the Courts of Texas for the purposes of entering a divorce decree.  Moreover, numerous post-service treatment records from the 1980s and early 1990s show that the Veteran lived with BN and their children, and that they maintained a representation to the community of being in a marital relationship.  Given this, the Veteran's purported declaration of being in a marital relationship with RNH since 1972 is clearly based on false information.  The Veteran was married to another person prior to 1998, and the alleged spouse was married to another man prior to 1978.  Accordingly, an impediment to marriage would have existed during these periods, and the declaration of an informal marriage cannot be accepted as proof of an informal marriage between RNH and the Veteran (even assuming all the statutory formalities had been followed).  

Under Section 2.401(a) of the Texas Family Code, as noted above, the lack of a "declaration of marriage" does not preclude the establishment of an informal marriage.  Indeed, such a marriage can be established if the man and woman agreed to be married and after the agreement they lived together in the state as husband and wife (and there represented to others that they were married).  The Veteran's alleged spouse is incarcerated in the State of South Carolina.  The Veteran has asserted, contrary to his initial "declaration," that he wed his alleged spouse in prison in 2000 (he stated they were incarcerated together).  As noted, RNH is housed as a ward of the State of South Carolina while the Veteran is housed as a ward of the State of Texas.  Accordingly, although the possibility of correspondence between the two parties is not denied, the two parties clearly did not live together in the State of Texas, and in that State, represent themselves as being married.  

Section 3.205(a)(6) of Title 38 of the United States Code Annotated describes how claimants may set about to prove the existence of a marriage in jurisdictions which permit valid marriages other than by ceremony to occur.  As noted, Texas does provide for informal marriage; however, given that there is a great deal of contradictory information in the purported declaration of marriage (i.e., the existence of legal impediments to marriage), and that the Veteran and RNH do not meet the Texas residency requirements to have an informal marriage under the statutory provisions allowing for such a marriage without a declaration, the Board must conclude that there is no valid marriage under Texas State Law.  The Veteran has asserted that his common law marriage is legal in Texas based on his purported residence with RNH in Texas from 1972 forward.  The Veteran's contentions are lacking any credibility.  This is a patently false proposition based on the above-discussed evidence, and accordingly, the Board can conclude that a valid marriage does not exist for the purposes of 38 C.F.R. § 3.1(j).  Accordingly, a marriage between the Veteran and RNH is not recognized; the appeal is denied.  


ORDER

RNH is not the Veteran's spouse for the purposes of the payment of VA benefits.  


REMAND

Service connection for hepatitis C was denied in an unappealed December 1975 rating decision.  The basis of this decision was that although exposure to hepatitis was noted in service, there were no active residuals of the disease present.  That is, the Veteran was not found to exhibit a current disability.  That decision was not appealed, and it became final.  The Veteran attempted to reopen this previously denied claim; however, a November 1977 rating decision also noted that no active hepatitis disability was present, and thus declined to reopen the claim.  Again, no appeal was received and this decision became final.  He has come forward with his current appeal, essentially arguing that new and material evidence exists to warrant a reopening of his claim for entitlement to service connection for a liver disability.  

First, it is noted that the Veteran has alleged that he has liver problems associated with in-service treatment he received for malaria.  The Veteran is in receipt of service connection for malaria, and the RO developed his claim as separate from the claim to reopen a claim for entitlement to service connection for hepatitis C.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), however, the Court held that when a Veteran files a claim for benefits, he is doing so for symptoms rather than any specific disability.  Thus, any liver disability is part of his claim to reopen, with the only new addition to the claim being the addition of a new theory of entitlement.

The Veteran appears to allege that he has received treatment for hepatitis C while incarcerated at the Texas Department of Criminal Justice.  The Veteran has been in prison since 1992, with a single three-month period of parole in 2008.  The Veteran's credibility has been shown to be suspect; however, as the Veteran has been incarcerated for many years, it is more likely that all of his treatment came from the Department of Criminal Justice.  Given the history of liver issues in service, these records could potentially contain treatment for a liver disorder.  

There is no evidence except for the Veteran's lay statements of a diagnosis of any chronic liver disorder; however, there are no medical records from the Texas Department of Criminal Justice currently in the claims file.  Given that the Veteran has identified this location as his primary and sole provider of care, and that he has asserted some treatment of this condition, it is necessary that records from this state agency be obtained and associated with the claims file.  

With regard to the Veteran's low back, it is asserted that treatment for malaria in service played some causal role in the development of a chronic low back disorder.  Post-service treatment records do indicate the presence of disc bulging and degeneration in the lumbar spine.  During service, there was no reported complaint, treatment, or diagnosis of a chronic low back disorder.  

As noted, the Veteran has a current low back disability and has contended that there is a relationship, either causally or by aggravation, between his service-connected residuals of malaria and a current low back disorder.  Efforts must be made with the State of Texas, if feasible, to arrange for the Veteran to be afforded a VA examination addressing the etiology of his low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition to the contended secondary relationship, the Board notes that the Veteran is a recipient of the Purple Heart Medal and Bronze Star Medal with a "V" device, indicating combat service.  Thus, the examiner should note if there is a potential direct relationship to service between the Veteran's current low back disorder and his combat service in Vietnam.  

Should, given the Veteran's incarceration, it not be feasible for the Veteran to be examined, such a notation must be made in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  In this regard, after the receipt of the appropriate waivers, the Texas Department of Criminal Justice should be contacted for the purposes of obtaining any treatment records pertaining to complaints of liver disease, to include hepatitis C.  Should no such records be available, a notation should be made in the record. 

2.  Arrangements with the State of Texas should be made, if feasible, to afford the Veteran a VA examination addressing the etiology of a chronic low back disorder.  Should the Veteran be examined, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder, to include degeneration and disc bulging, had causal origins in active service or was caused or worsened beyond the natural course of the disease process by service-connected malaria residuals.  A rationale should accompany any conclusions reached in the medical opinion, and should the Veteran's incarceration prevent examination, notation of such should be entered into the claims file.  

3.  Following the directed development, the RO must conduct a de novo review of the claims.  Should the claims not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


